Exhibit 10.1

 



 

Bespoke Extracts, Inc.

323 Sunny Isles Boulevard, Suite 700

Sunny Isles Beach, FL 33160

 

April 16, 2020

 

To Bespoke Extracts, Inc.:

 

Reference is hereby made to the warrant agreement, dated on or about October 30,
2018 (the “Warrant Agreement”), pursuant to which the undersigned was issued
20,000,000 shares (the “Warrant Shares”) of common stock of the Company. The
undersigned hereby waives any and all compensation owed to her for services
provided to the Company, in exchange for the undersigned’s right to retain all
of the Warrant Shares, notwithstanding any provision in the Warrant Agreement to
the contrary.



 

    Very truly yours,               /s/ Niquana Noel       Niquana Noel        
      Acknowledged and agreed:               Bespoke Extracts, Inc.            
  By: /s/ Niquana Noel       Name: Niquana Noel       Title: Chief Executive
Officer  





 

 





 

 

 



 

 



 

 









 

 